hippen, Justice,
in his charge to the Jury, held, that the act of 1781 did not apply to this case. That it is an ex-post facto act, and should be construed strictly; and though the legislature may may have given certain powers to Auditors (who seem to be a Court of Chancery, and can apply themselves to the conscence of the party) yet we are not to extend it further. A Jury has not in all respect the powers of these Auditors; and in the case of reduced, payments, though Auditors are restricted, yet Courts, and general referrees, have always gone on the general justice of the case. It would be a hard construction to carry it beyond the words.
Verdict for the Plaintiff.